Citation Nr: 0019139	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-29 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to residuals of a fracture of the 
distal third of the left tibia.

2.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the distal third of the left 
tibia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 1954 
and from February 1962 to February 1964.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a November 1993 rating decision 
rendered by the New Orleans, Louisiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein a 
compensable rating for residuals of a fracture of the distal 
third of the left tibia was denied.  The veteran also appeals 
a July 1994 rating action wherein service connection for a 
back disability, as secondary to residuals of a fracture of 
the distal third of the left tibia, was denied.  

In September 1999, the Board remanded to the case to the RO 
for additional development.  Said development having been 
completed, the case is returned to the Board for further 
appellate consideration.



FINDINGS OF FACT

1.  A back disability is not shown in service.

2.  The evidence does not show that a current back disability 
is etiologically related to the veteran's active military 
service.

3.  The evidence does not show that a current back disability 
is etiologically related to the veteran's residuals of a 
service connected fracture of the distal third of the left 
tibia.  

4.  All evidence necessary for an equitable disposition of 
the veteran's claim for a compensable rating for residuals of 
a fracture of the distal third of the left tibia has been 
developed.

5.  The veteran's residuals of a fracture of the distal third 
of the left tibia are manifested by subjective complaints of 
pain and swelling.  Range of motion of the left knee and 
ankle are within normal limits.  

6.  Slight disability of the left knee or ankle is not shown.


CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for a back disability is not well grounded.  38 U.S.C.A. § 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 30.303, 3.304, 
3.310 (1999).

2.  The criteria for a compensable rating for residuals of a 
fracture of the distal third of the left tibia are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

I.  Service Connection for a Back Disability

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991 & Supp. 
1999).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the veteran 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

Service connection may be established for a current 
disability that was incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  The three elements of a 
"well grounded" claim for service connection are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  In addition, service connection may be established 
on a secondary basis if the claimed disability must be 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

VA and private medical evidence indicate that the veteran 
currently has a back disability, variously diagnosed as 
degenerative joint disease of the lumbar and thoracic spine 
and scoliosis of the dorsolumbar spine.  He alleges that his 
back disability resulted from his active military service.  
In particular, he contends that his back disability resulted 
from his service connected residuals of a fracture of the 
distal third of the left tibia.  

With regard to service connection on a direct basis, the 
determinative issues presented are (1) whether the veteran 
had a back disability or injury during service; (2) whether 
he currently has a back disability; and if so, (3) whether 
his current back disability is etiologically related to his 
inservice back disability or injury.  To reiterate, medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza. 

After a review of the evidence, the Board finds that he 
veteran has failed to present a well grounded claim for 
service connection on a direct basis.  Service medical 
records are silent for any complaint, treatment, or diagnosis 
of a back disability, to include degenerative joint disease 
of the lumbar and thoracic spine and scoliosis of the 
dorsolumbar spine, during active service.  Since, as 
previously discussed, service connection cannot be granted 
for a disease or disability that is not shown in service, the 
Board must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual at this time that service connection for a back 
disability could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  

Additionally, service connection for a back disability is not 
warranted on a secondary basis.  While the veteran, at 
September 1994 RO hearing and in numerous contention 
statements, has alleged that his current back disability 
resulted from residuals of an inservice fracture to his left 
tibia, he has presented no clinical evidence or medical 
opinion that would establish a link between his current back 
disability and his residuals of an inservice fracture to the 
left tibia.  On the contrary, a November 1999 VA examination 
report along with a January 2000 addendum, indicate that the 
veteran's back disability is not etiologically related to 
either his inservice left tibia fracture, or a subsequent 
tibia fracture in December 1975.  

While entirely competent to report his symptoms both current 
and past, in the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any current 
back disability to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
veteran's claim for service connection for a back disability 
as secondary to an inservice fracture of the distal third of 
the left tibia is not well ground.  38 C.F.R. §§ 3.303, 
3.304, 3.310 (1999).  

Based on the discussion above, the Board accordingly finds 
that the veteran's claim is not well grounded and is 
therefore denied, in accordance with the Court's decision in 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  The Board finds that this 
duty to advise has been satisfied by the July 1994 rating 
action, July 1997 Statement of the Case, and February 2000 
Supplemental Statement of the Case.

The Board also notes that a duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), does not arise until a 
claim is shown to be well grounded.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Accordingly, as the veteran's claim is not well grounded, the 
duty to assist does not arise.   

The veteran is advised that he is free to submit new and 
material evidence, and reopen his claim for service 
connection, at any time.  

II.  Increased Rating for 
Residuals of a Fracture of the Distal Third of the Left Tibia

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim for an increased rating is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); that is, he has presented a claim 
that is plausible.  He has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), 
has been satisfied.

Service connection for residuals of a simple fracture of the 
distal third of the left tibia was established by means of an 
October 1954 rating action as service medical records 
indicate that the veteran had fracture his left leg while on 
active duty.  A noncompensable disability rating was assigned 
effective July 20, 1954, the day after the veteran separated 
from his first period of active duty.  By means of a November 
1993 rating action, a compensable disability evaluation for 
this disability was denied.  The veteran appeals this rating 
action and claims that his residuals of a simple fracture of 
the distal third of the left tibia are more severe than 
currently evaluated and that an increased (compensable) 
disability rating is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

When a condition is not listed in the Schedule, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  While residuals of a fracture of 
the tibia is not listed in the Schedule, the veteran's 
current disability is analogous to the criteria for rating 
impairment of the tibia and fibula are closely analogous as 
this criteria approximates the localization and 
symptomatology of the veteran's residuals of a fractured 
tibia.   38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).  
Under this criteria a 10 percent disability rating 
contemplates impairment of the tibia and fibula with slight 
knee or ankle disability.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  

At a RO hearing in September 1994, the veteran testified that 
his left leg swells and hurts "all the time."  He stated 
that he has difficulty working as a pipefitter due to the 
pain in his back and left leg.  He stated that he has walked 
with a limp since separating from service and expressed a 
belief that this limp resulted from his left leg being 
shorter than his right.  He stated that he stopped working in 
1993 due to pain in his left leg.  

The most recent VA examination of the veteran was conducted 
in November 1999.  The examination report indicates a history 
of an inservice fracture of the left tibia and fibula 1951.  
He was treated and his fracture healed.  Subsequently, he 
fractured his left leg again in 1975 while working.  The 
veteran indicated that at the time of this injury, he was 
informed that his left leg was 1 cm shorter than the right.  

The examination report indicates that there was no atrophy of 
the calf or thigh, and the veteran's motor and sensation 
appeared intact.  The veteran's left knee had full and normal 
range of motion measured from 0 to 135 degrees.  There was no 
ligamentous laxity.  Similarly, there was a negative McMurray 
sign and Lachman's test.  In addition, the veteran's left 
ankle had normal range of motion with 10 degrees of 
dorsiflexion and 135 degrees of plantar flexion.  There was 
no tenderness in or about the ankle and no tenderness at the 
fracture site.  A diagnosis of status post healed fracture of 
the left tibia and fibula was rendered. 

In a January 2000 addendum to the November 1999 examination 
report, the examining VA physician opined that the veteran's 
1951 fracture had no relationship to the 1975 fracture.  
Similarly, the examiner, as stated previously, did not feel 
that either fracture was related to the veteran's current 
back disability.  The examiner noted that while x-ray 
findings of the left tibia and fibula indicated possible 
osteomyelitis, he had no signs or symptoms of osteomyelitis 
of his left leg.  The examiner opined that these observations 
represented healing of old fractures.  No evidence of 
osteomyelitis was found.  

The Board finds that the evidence above does not show 
impairment of the tibia and fibula with slight knee or ankle 
disability.  The veteran had normal range of motion of his 
left knee and ankle.  Similarly, osteomyelitis, ankylosis, 
and instability are not shown.  Accordingly, the Board finds 
that the evidence does not show slight knee or ankle 
disability as necessary for an increased rating.  

The Board, to reiterate, acknowledges that the evidence shows 
persistent complaints by the veteran of functional 
impairment, accompanied by pain.  These complaints are 
significant, not only in view of the rating criteria, whereby 
impairment as manifested by recurrent attacks is to be 
considered in determining the appropriate disability level, 
but also with regard to regulatory provisions stipulating 
that functional impairment is to be considered in determining 
the degree of orthopedic disability.  See 38 C.F.R. §§  4.40 
and 4.45 (1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
the veteran alleges that he has persistent pain, recent VA 
examination he was found to have normal range of motion in 
his left ankle and left knee.  Based on the evidence, the 
Board must find that any functional impairment resulting from 
the veteran's inservice fracture of the distal third of the 
left tibia is sufficiently reflected in the noncompensable 
rating currently in effect.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for residuals of an 
inservice fracture of the distal third of the left fibula as 
the diagnostic criteria for an increased rating for this 
disability are not satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5262 (1999).


ORDER

Service connection for a back disability, to include as 
secondary to an inservice fracture of the left tibia, is 
denied.  An increased (compensable) disability rating for a 
fracture of the distal third of the left tibia is denied.  



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

